Exhibit 10.2
 


99-07-MT-0053


CONTRACT BETWEEN
THE OFFICE OF MEDICAID POLICY AND PLANNING,
THE OFFICE OF THE CHILDREN'S HEALTH INSURANCE PROGRAM
AND
COORDINATED CARE CORPORATION INDIANA, INC.


This Contract, entered into by and between The Office of Medicaid Policy and
Planning and the Office of Children's Health Insurance Program, (hereinafter
referred to as "State" or "Office") of the Indiana Family and Social Services
Administration, 402 West Washington Street, Room W382, Indianapolis, IN 46204,
and Coordinated Care Corporation Indiana, Inc. (hereinafter referred to as
"Contractor"), is executed pursuant to the terms and conditions set forth
herein.


WHEREAS, IC 12-15-30-1 authorizes the Office of Medicaid Policy and Planning to
enter into contracts to assist in the administration of the Medicaid program;


WHEREAS, IC 12-17.6 authorizes the Office of the Children's Health Insurance
Program to enter into contracts as necessary to assist in the design and
administration of the Indiana Children's Health Insurance Program;


WHEREAS, the State of Indiana desires to contract for services to assist the
Office's efforts to effectively manage a risk-based health care delivery system
that administers and provides covered health care services for certain Hoosier
Healthwise members enrolled in Benefit Packages A, B and C, as procured through
Request for Services (RFS) # 6-68;


WHEREAS, the Contractor is willing and able to perform the desired services;


NOW THEREFORE, the parties enter into this contract for the consideration set
out below, all of which is deemed to be good and sufficient consideration in
order to make this contract a binding legal instrument.


1.
Duties of Contractor



The Contractor shall provide the following services relative to this Contract:


A.
The Contractor agrees to assume financial risk for developing and managing a
health care delivery system and for arranging or administering all Hoosier
Healthwise covered services except as set out in section 2.3 and 2.5 of
Attachment D of the RFS and services provided as part of an individualized
education plan (IEP) pursuant to the Individuals with Disabilities Education Act
(IDEA) at 20 U.S.C. 1400 et seq., in exchange for a per-enrollee, per-month
fixed fee, to certain enrollees in Hoosier Healthwise Packages A, B and C. Wards
of the State, foster children and children receiving adoption assistance may
enroll on a voluntary basis and will not be subject to auto-assignment into the
Hoosier Healthwise program. The Contractor must, at a minimum, furnish covered
services up to the limits specified by the Medicaid and CHIP programs. The
Contractor may exceed these limits. However, in no instance may any covered
service's limitations be more restrictive than those which exist in the Indiana
Medicaid fee-for-service program for Packages A and B, and the Children's Health
Insurance Program for Package C.


--------------------------------------------------------------------------------



B.
The Contractor agrees to perform all duties and arrange and administer the
provision of all services as set out herein and contained in the RFS as attached
and the Contractor's responses to the RFS as attached, all of which are
incorporated into this Contract by reference. In addition, the Contractor shall
comply with all policies and procedures defined in any bulletin, manual, or
handbook yet to be distributed by the State or its agents insofar as those
policies and procedures are adopted in a manner consistent with the Office's
customary practice relative to the establishment of Medicaid policies. The
Contractor agrees to comply with all pertinent state and federal statutes and
regulations in effect throughout the duration of this Contract and as they may
be amended from time to time.



C.
The Contractor agrees that it will not discriminate against individuals eligible
to be covered under this Contract on the basis of health status or need for
health services; and the Contractor may not terminate an enrollee's enrollment,
or act to encourage an enrollee to terminate his/her enrollment because of an
adverse change in the enrollee's health. The disenrollment function will be
carried out by a State contractor who is independent of the Contractor;
therefore, any request to terminate an enrollee's enrollment must be approved by
the Offices. Once an enrollee reaches $2,000,000 in medical costs within a
calendar year, Contractor shall notify the Office and provide documentation of
the medical costs and reinsurance payments. For enrollees who reach the
$2,000,000 annual maximum, the Office will approve the member's disenrollment.



D.
The Contractor agrees that no services or duties owed by the Contractor under
this Contract will be performed or provided by any person or entity other than
the Contractor, except as contained in written subcontracts or other legally
binding agreements. Prior to entering into any such subcontract or other legally
binding agreement, the Contractor shall, in each case, submit the proposed
subcontract or other legally binding agreement to the Offices for prior review
and approval, provided, however, provider subcontracts may be entered into
without prior review and approval if the form of such provider contract has been
reviewed and approved by the Office and complies with Section 1.E.. Prior review
and approval of a subcontract or legally binding agreement shall not be
unreasonably delayed by the Offices. The Offices shall, in appropriate cases and
as requested by the Contractor, expedite the review and approval process. Under
no circumstances shall the Contractor be deemed to have breached its obligations
under this Contract if such breach was a result of the Offices' failure to
review and approve timely any proposed subcontract or other legally binding
agreement. If the Offices disapprove any proposed subcontract or other legally
binding agreement, the Offices shall state with reasonable particularity the
basis for such disapproval. No subcontract into which the Contractor enters with
respect to performance under this Contract shall in any way relieve the
Contractor of any responsibility for the performance of duties under this
Contract. All subcontracts and amendments thereto executed by the Contractor
under this Contract must meet the following requirements; any existing
subcontracts or legally binding agreements which fail to meet the following
requirements shall be revised to include the requirements within ninety (90)
days from the effective date of this Contract:




 
1.
Be in writing and specify the functions of the subcontractor.


--------------------------------------------------------------------------------




 
2.
Be legally binding agreements.




 
3.
Specify the amount, duration and scope of services to be provided by the
subcontractor.




 
4.
Provide that the Offices and the Department of Health and Human Services may
evaluate, through inspection or other means, the quality, appropriateness, and
timeliness of services performed.




 
5.
Provide for inspections of any records pertinent to the contract by the Offices.




 
6.
Require an adequate record system to be maintained for recording services,
charges, dates and all other commonly accepted information elements for services
rendered to recipients under the contract.




 
7.
Provide for the participation of the Contractor and subcontractor in any
internal and external quality assurance, utilization review, peer review, and
grievance procedures established by the Contractor, in conjunction with the
Offices.




 
8.
Provide that the subcontractor indemnify and hold harmless the State of Indiana,
its officers, and employees from all claims and suits, including court costs,
attorney's fees, and other expenses, brought because of injuries or damage
received or sustained by any person, persons, or property that is caused by any
act or omission of the Contractor and/or the subcontractors. The State shall not
provide such indemnification to the subcontractor.




 
9.
Identify and incorporate the applicable terms of this Contract and any
incorporated documents. The subcontract shall provide that the subcontractor
agrees to perform duties under the subcontract, as those duties pertain to
enrollees, in accordance with the applicable terms and conditions set out in
this Contract, any incorporated documents, and all applicable state and federal
laws, as amended.




 
10.
Shall not extend beyond the term of the state contract, in accordance with IC
12-15-30-5 (b).




 
11.
Provide for revoking subcontract or the imposition of other sanctions if a
subcontractor's performance is inadequate.



E.
The Contractor agrees that, during the term of this Contract, it shall maintain,
with any contracted provider rendering health care services under the RFS,
provider service agreements which meet the following requirements; any existing
provider service agreements which fail to meet the following requirements shall
be revised to include the requirements within ninety (90) days from the
effective date of this Contract. The provider service agreements shall:




 
1.
Comply with the requirements for all subcontracts as detailed above in Section
D, numbers 1-11.




 
2.
Reference a written provider claim resolution procedure.


--------------------------------------------------------------------------------




 
3.
Provide that a provider give the MCO at least 60 days notice before terminating
the agreement unless the provider provides thirty percent or more of the MCO's
services, in which case the provider must give at least one hundred twenty days
notice.



F.
The Contractor agrees that all laboratory testing sites providing services under
this Contract must have a valid Clinical Laboratory Improvement Amendments
(CLIA) certificate and comply with the CLIA regulations at 42 CFR Part 493.



G.
The Contractor agrees that it shall:




 
1.
Retain, at all times during the period of this Contract, a valid Certificate of
Authority under applicable State laws issued by the State of Indiana Department
of Insurance.




 
2.
Ensure that, during the term of this Contract, each provider rendering health
care services under the RFS is authorized to do so in accordance with the
following:




 
a.
The provider must maintain a current Indiana Health Coverage Programs (IHCP)
provider agreement and must be duly licensed in accordance with the appropriate
state licensing board and shall remain in good standing with said board.




 
b.
If a provider is not authorized to provide such services under a current IHCP
provider agreement or is no longer licensed by said board, the Contractor is
obligated to terminate its contractual relationship authorizing or requiring
such provider to provide services under the RFS. The Contractor must terminate
its contractual relationship with the provider as soon as the Contractor has
knowledge of the termination of the provider's license or the IHCP provider
agreement.




 
3.
Comply with the specific requirements for Health Maintenance Organizations
(HMOs) eligible to receive Federal Financial Participation (FFP) under Medicaid,
as listed in the State Organization and General Administration Chapter of the
Centers for Medicare and Medicaid Services Medicaid Manual. These requirements
include, but are not limited to the following:




 
a.
The Contractor shall meet the definition of HMO as specified in the Indiana
State Medicaid Plan.




 
b.
Throughout the duration of this Contract, the Contractor shall satisfy the
Chicago Regional Office of the Centers for Medicare and Medicaid Services
(hereinafter called CMS) that the Contractor is compliant with the Federal
requirements for protection against insolvency pursuant to 42 CFR 438.116, the
requirement that the Contractor shall continue to provide services to Contractor
enrollees until the end of the month in which insolvency has occurred, and the
requirement that the Contractor shall continue to provide inpatient services
until the date of discharge for an enrollee who is institutionalized when
insolvency occurs. The Contractor shall meet this requirement by posting a
performance bond and satisfying the statutory reserve requirements of the
Indiana Department of Insurance.


--------------------------------------------------------------------------------




 
c.
The Contractor shall comply with, and shall exclude from participation as a
subcontractor, including providers, of the Contractor, any entity or person that
has been excluded under the authority of Sections 1124A, 1128 or 11 28A of the
Social Security Act or does not comply with the requirements of Section 1128(b)
of the Social Security Act.




 
d.
In the event that the CMS determines that the Contractor has violated any of the
provisions of 42 CFR 434.70(a), CMS may deny payment of FFP for new enrollees of
the HMO under 42 USC 1396b(m)(5)(B)(ii). The Offices shall automatically deny
State payment for new enrollees whenever, and for so long as, Federal payment
for such enrollees has been denied.




 
4.
In addition to the reinsurance coverage requirements in Section 1.6.3. of
Attachment D: Scope of Work, the Contractor must obtain reinsurance coverage of
at least $2,000,000 per member per year.



H.
The Contractor shall submit proof, satisfactory to the Offices, of
indemnification of the Contractor by the Contractor's parent corporation, if
applicable, and by all of its subcontractors.



I.
The Contractor shall submit proof, satisfactory to the Offices, that all
subcontractors will hold the State harmless from liability under the
subcontract. This assurance in no way relieves the Contractor of any
responsibilities under the RFS or this Contract.



J.
The Contractor agrees that, prior to initially enrolling any Hoosier Healthwise
Package A, B or C enrollees, it shall go through and satisfactorily complete the
readiness review as described in the RFS. The required readiness review shall
begin before the contract between the Contractor and the State is finalized and
executed. Within ninety (90) days from the effective date of this Contract, the
Contractor shall make a good faith effort to resolve, to the satisfaction of the
Offices, any outstanding issues brought to the Contractor's attention by the
Offices as a result of the readiness review.



K.
The Contractor shall establish and maintain a quality improvement program that
meets the requirements of 42 CFR 438, subpart D, as well as other specific
requirements set forth in the RFS. The Offices and CMS may evaluate, through
inspection or other means, including but not limited to, the review of the
quality assurance reports required under this Contract, and the quality,
appropriateness, and timeliness of services performed under this Contract. The
Contractor agrees to participate and cooperate, as directed by the Offices, in
the annual external quality review of the services furnished by the Contractor.


--------------------------------------------------------------------------------



L.
In accordance with 42 CFR 438.6(i), the Contractor agrees that it and any of its
subcontractors shall comply with the requirements, if applicable, of 42 CFR 489,
Subpart I, relating to maintaining and distributing written policies and
procedures respecting advance directives. The Contractor shall distribute
policies and procedures to adult individuals during the enrollee enrollment
process and whenever there are revisions to these policies and procedures. The
Contractor shall make available for inspection, upon reasonable notice and
request by the Offices, documentation concerning its written policies,
procedures and distribution of such written procedures to enrollees.



M.
Pursuant to 42 CFR 417.479(a), the Contractor agrees that no specific payment
can be made directly or indirectly under a physician incentive plan to a
physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual enrollee. The Contractor must
disclose to the State the information on provider incentive plans listed in 42
CFR 417.479(h)(l) and 417.479(i) at the times indicated at 42 C.F.R.
434.70(a)(3), in order to determine whether the incentive plan meets the
requirements of 42 CFR 417.479(d)-(g). The Contractor must provide to the State
satisfactory capitation data as requested by the State for the previous calendar
year by application/contract renewal of each year. The Contractor will provide
the information on its physician incentive plan(s) listed in 42 CFR
417.479(h)(3) to any enrollee upon request.



N.
The Contractor must not prohibit or restrict a health care professional from
advising an enrollee about his/her health status, medical care, or treatment,
regardless of whether benefits for such care are provided under this Contract,
if the professional is acting within the lawful scope of practice. However, this
provision does not require the Contractor to provide coverage of a counseling or
referral service if the Contractor objects to the service on moral or religious
grounds and makes available information on its policies to potential enrollees
and enrollees within ninety (90) days after the date the Contractor adopts a
change in policy regarding such counseling or referral service.



O.
In accordance with 42 U.S.C. § 1396u-2(b)(6), the Contractor agrees that an
enrollee may not be held liable for the following:




 
1.
Debts of the Contractor, or its subcontractors, in the event of any
organization's insolvency;




 
2.
Services provided to the enrollee in the event the Contractor fails to receive
payment from the Offices for such services or in the event a provider fails to
receive payment from the Contractor or Offices; or




 
3.
Payments made to a provider in excess of the amount that would be owed by the
enrollee if the Contractor had directly provided the services.



P.
The Offices may from time to time request and the Contractor, and all of its
subcontractors, agree that the Contractor, or its subcontractors, shall prepare
and submit additional compilations and reports as requested by the Offices. Such
requests will be limited to situations in which the desired data is considered
essential and cannot be obtained through existing Contractor reports. The
Contractor, and all of its subcontractors, agree that a response to the request
shall be submitted within thirty (30) days from the date of the request, or by
the Offices' requested completion date, whichever is earliest. The response
shall include the additional compilations and reports as requested, or the
status of the requested information and an expected completion date. When such
requests pertain to legislative inquiries or expedited inquiries from the Office
of the Governor, the additional compilations and reports shall be submitted by
the Offices' requested completion date. Failure by the Contractor, or its
subcontractors, to comply with response time frames shall be considered grounds
for the Offices to pursue the provisions outlined in Section 8 of Attachment D
of the RFS. In the event that delays in submissions are a consequence of a delay
by the Offices or the Medicaid Fiscal Agent, the time frame for submission shall
be extended by the length of time of the delay.


--------------------------------------------------------------------------------



Q.
Contractor agrees that an abortion will be covered only in the following
situations:




 
1.
If the pregnancy is the result of an act of rape or incest; or




 
2.
If the woman suffers from a physical disorder, physical injury, or physical
illness, including a life-endangering physical condition caused by or arising
from the pregnancy itself, which would, as certified by a physician, place the
woman in danger of death unless an abortion is performed.



R.
Contractor agrees that any cost sharing charges, such as copayments, imposed on
Contractor's members are in compliance with 42 CFR 447.50 through 447.60.



2.
Consideration



A.
In consideration of the services to be performed by the Contractor, the Offices
agree to pay the Contractor the amounts per month per enrolled member, and per
maternity delivery, as contained in the Offices' capitation payment listing
based upon the capitation rates by category as listed in FINANCIAL ATTACHMENT A



B.
Special payments for exceeding performance requirements will be made to
Contractor as described on ATTACHMENT B. ATTACHMENT B also sets forth provisions
respecting the assessment of liquidated damages based on Contract compliance.
Payment will be made to (from) the Contractor as set out in ATTACHMENT B.



C.
ATTACHMENTS A and B are hereby incorporated into this Contract.



3.
Term



This Contract shall be effective for a period of four (4) years. It shall
commence on January 1, 2007, and shall remain in effect through December 31,
2010. At the discretion of the State, the term may be extended for up to two (2)
additional year(s). In no event shall the term exceed December 31, 2012.


4.
Access to Records



The Contractor and its subcontractors, if any, shall maintain all books,
documents, papers, accounting records, and other evidence pertaining to all
costs incurred under this Contract. They shall make such materials available at
their respective offices at all reasonable times during this Contract term, and
for three (3) years from the date of final payment under this Contract, for
inspection by the State, Federal government or by any other authorized
representative of state government. Copies thereof shall be furnished at no cost
to the State if requested.


--------------------------------------------------------------------------------



5.
Assignment



The Contractor binds its successors and assignees to all the terms and
conditions of this Contract. The Contractor shall not assign or subcontract the
whole or any part of this Contract without the State's prior written consent.
The Contractor may assign its right to receive payments to such third parties as
the Contractor may desire without the prior written consent of the State,
provided that Contractor gives written notice (including evidence of such
assignment) to the State thirty (30) days in advance of any payment so assigned.
The assignment shall cover all unpaid amounts under this Contract and shall not
be made to more than one party.


6.
Audits



Contractor acknowledges that it may be required to submit to an audit of funds
paid through this Contract. Any such audit shall be conducted in accordance with
IC 5-11-1 and audit guidelines specified by the State.


7.
Authority to Bind Contractor



The signatory for the Contractor represents that he/she has been duly authorized
to execute this Contract on behalf of the Contractor and has obtained all
necessary or applicable approvals to make this Contract fully binding upon the
Contractor when his/her signature is affixed, and certifies that this Contract
is not subject to further acceptance by Contractor when accepted by the State of
Indiana.


8.
Changes in Work



In the event the State requires a material change in the scope, character or
complexity of the work after the work has begun, adjustments in compensation to
the Contractor shall be determined by the State in the exercise of its good
faith and prudent judgment. The Contractor shall not commence any additional
work or change the scope of the work until authorized in writing by the State.
No claim for additional compensation shall be made in the absence of a prior
written approval executed by all signatories hereto.


9.
Compliance with Laws



A.
The Contractor shall comply with all applicable federal, state and local laws,
rules, regulations and ordinances, and all provisions required thereby to be
included herein are hereby incorporated by reference. The enactment of any state
or federal statute or the promulgation of rules or regulations thereunder after
execution of this Contract shall be reviewed by the State and the Contractor to
determine whether the provisions of this Contract require formal modification.



B.
The Contractor and its agents shall abide by all ethical requirements that apply
to persons who have a business relationship with the State, as set forth in
Indiana Code § 4-2-6 et seq., the regulations promulgated thereunder, and
Executive Order 04-08, dated April 27, 2004. If the contractor is not familiar
with these ethical requirements, the contractor should refer any questions to
the State Ethics Commission, or visit the State Ethics Commission website at
http://www.in.gov/ethics/. If the Contractor or its agents violate any
applicable ethical standards, the State may, in its sole discretion, terminate
this Contract immediately upon notice to the contractor. In addition, the
Contractor may be subject to penalties under Indiana Code § 4-2-6-12.


--------------------------------------------------------------------------------



C.
The Contractor certifies by entering into this Contract that neither it nor its
principal(s) is presently in arrears in payment of taxes, permit fees or other
statutory, regulatory or judicially required payments to the State. The
Contractor agrees that any payments currently due to the State of Indiana may be
withheld from payments due to the Contractor. Additionally, further work or
payments may be withheld, delayed, or denied and/or this Contract suspended
until the Contractor is current in its payments and has submitted proof of such
payment to the State.



D.
The Contractor warrants that it has no pending or outstanding criminal, civil,
or enforcement actions initiated by the State, and agrees that it will
immediately notify the State of any such actions. During the term of such
actions, Contractor agrees that the State may delay, withhold, or deny work
under any supplement, amendment, change order or other contractual device issued
pursuant to this Contract.



E.
If a valid dispute exists as to the Contractor's liability or guilt in any
action initiated by the State of Indiana or its agencies, and the State decides
to delay, withhold, or deny work to the Contractor, the Contractor may request
that it be allowed to continue, or receive work, without delay. The Contractor
must submit, in writing, a request for review to the Indiana Department of
Administration (IDOA) following the procedures for disputes outlined herein. A
determination by IDOA shall be binding on the parties.



F.
Any payments that the State may delay, withhold, deny, or apply under this
section shall not be subject to penalty or interest under IC 5-17-5.



G.
The Contractor warrants that the Contractor and its subcontractors, if any,
shall obtain and maintain all required permits, licenses, and approvals, as well
as comply with all health, safety, and environmental statutes, rules, or
regulations in the performance of work activities for the State. Failure to do
so may be deemed a material breach of this Contract and grounds for immediate
termination and denial of further work with the State.



H.
The Contractor affirms that it is properly registered and owes no outstanding
reports with the Indiana Secretary of State.



I.
As required by IC 5-22-3-7:



(1) the Contractor and any principals of the Contractor certify that (A) the
Contractor, except for de minimis and nonsystematic violations, has not violated
the terms of (i) IC 24-4.7 [Telephone Solicitation Of Consumers], (ii) IC
24-5-12 [Telephone Solicitations], or (iii) IC 24-5-14 [Regulation of Automatic
Dialing Machines] in the previous three hundred sixty-five (365) days, even if
IC 24-4.7 is preempted by federal law; and (B) the Contractor will not violate
the terms of IC 24-4.7 for the duration of the Contract, even if IC 24-4.7 is
preempted by federal law.


--------------------------------------------------------------------------------



(2) The Contractor and any principals of the Contractor certify that an
affiliate or principal of the Contractor and any agent acting on behalf of the
Contractor or on behalf of an affiliate or principal of the Contractor: (A)
except for de minimis and nonsystematic violations, has not violated the terms
of IC 24-4.7 in the previous three hundred sixty-five (365) days, even if IC
24-4.7 is preempted by federal law; and (B) will not violate the terms of IC
24-4.7 for the duration of the Contract, even if IC 24-4.7 is preempted by
federal law.


10.
Condition of Payment



All services provided by the Contractor under this Contract must be performed to
the State's reasonable satisfaction, as determined at the discretion of the
undersigned State representative and in accordance with all applicable federal,
state, local laws, ordinances, rules, and regulations. The State shall not be
required to pay for work found to be unsatisfactory, inconsistent with this
Contract or performed in violation of any federal, state, or local statute,
ordinance, rule or regulation.


11.
Confidentiality of State Information



The Contractor understands and agrees that data, materials, and information
disclosed to Contractor may contain confidential and protected information. The
Contractor covenants that data, material, and information gathered, based upon,
or disclosed to the Contractor for the purpose of this Contract, will not be
disclosed to or discussed with third parties without the prior written consent
of the State; however, Contractor may disclose such confidential information to
Contractor's legal and financial advisors, providers and other subcontractors to
the extent that such disclosure is permitted by applicable law.


12.
Conflict of Interest



A.
As used in this section:



"Immediate family" means the spouse and the unemancipated children of an
individual.


"Interested party," means:



 
1
The individual executing this Contract;




 
2.
An individual who has an interest of three percent (3%) or more of Contractor,
if Contractor is not an individual; or




 
3.
Any member of the immediate family of an individual specified under subdivision
1 or 2.



"Department" means the Indiana Department of Administration.


"Commission" means the State Ethics Commission.


--------------------------------------------------------------------------------



B.
The Department may cancel this Contract without recourse by Contractor if any
interested party is an employee of the State of Indiana.



C.
The Department will not exercise its right of cancellation under section B,
above, if the Contractor gives the Department an opinion by the Commission
indicating that the existence of this Contract and the employment by the State
of Indiana of the interested party does not violate any statute or rule relating
to ethical conduct of State employees. The Department may take action, including
cancellation of this Contract, consistent with an opinion of the Commission
obtained under this section.



D.
Contractor has an affirmative obligation under this Contract to disclose to the
Department when an interested party is or becomes an employee of the State of
Indiana. The obligation under this section extends only to those facts that
Contractor knows or reasonably could know.



13.
Continuity of Services



The Contractor recognizes that the service(s) to be performed under this
Contract are vital to the State and must be continued without interruption and
that, upon Contract expiration, a successor, either the State or another
contractor, may continue them. The Contractor agrees to:



 
1.
Furnish phase-in training, and




 
2.
Exercise its best efforts and cooperation to effect an orderly and efficient
transition to a successor.



In addition, Contractor shall fulfill its responsibilities under Section 9.3 of
RFS Attachment D.


14.
Debarment and Suspension



A.
The Contractor certifies, by entering into this Contract, that neither it nor
its principals nor any of its subcontractors are presently debarred, suspended,
proposed for debarment, declared ineligible, or voluntarily excluded from
entering into this Contract by any federal agency or by any department, agency
or political subdivision of the State. The term "principal" for purposes of this
Contract means an officer, director, owner, partner, key employee, or other
person with primary management or supervisory responsibilities, or a person who
has a critical influence on or substantive control over the operations of the
Contractor.



B.
The Contractor certifies that it has verified the suspension and debarment
status for all sub-contractors receiving funds under this Contract and shall be
solely responsible for any recoupments or penalties that might arise from
non-compliance. Contractor shall notify the State if any sub-contractor becomes
debarred or suspended, and shall, at the State's request, take all steps
required by the State to terminate its contractual relationship with the
sub-contractor for work to be performed under this Contract.


--------------------------------------------------------------------------------



15.
Default by State



If the State, sixty (60) days after receipt of written notice, fails to correct
or cure any material breach of this Contract, then the Contractor may cancel and
terminate this Contract and institute the appropriate measures to collect all
monies due up to and including the date of termination.


16.
Disputes



A.
Should any disputes arise with respect to this Contract, the Contractor and the
State agree to act immediately to resolve such disputes. Time is of the essence
in the resolution of disputes.



B.
The Contractor agrees that, the existence of a dispute notwithstanding, it will
continue without delay to carry out all its responsibilities under this Contract
that are not affected by the dispute. Should the Contractor fail to continue to
perform its responsibilities regarding all non-disputed work, without delay, any
additional costs incurred by the State or the Contractor as a result of such
failure to proceed shall be borne by the Contractor, and the Contractor shall
make no claim against the State for such costs. If the State and the Contractor
cannot resolve a dispute within ten (10) working days following notification in
writing by either party of the existence of a dispute, then the following
procedure shall apply:




 
1.
The parties agree to resolve such matters through submission of their dispute to
the Commissioner of the Indiana Department of Administration. The Commissioner
shall reduce a decision to writing and mail or otherwise furnish a copy thereof
to the Contractor and the State within ten (10) working days after presentation
of such dispute for action. The Commissioner's decision shall be final and
conclusive unless either party mails or otherwise furnishes to the Commissioner,
within ten (10) working days after receipt of the Commissioner's decision, a
written appeal. Within ten (10) working days of receipt by the Commissioner of a
written request for appeal, the decision may be reconsidered. If no
reconsideration is provided within ten (10) working days, the parties may
mutually agree to submit the dispute to arbitration for a determination, or
otherwise either party may submit the dispute to an Indiana court of competent
jurisdiction.




 
2.
The State may withhold payments on disputed items pending resolution of the
dispute. The unintentional nonpayment by the State to the Contractor of one or
more invoices not in dispute in accordance with the terms of this Contract will
not by itself be cause for Contractor to terminate this Contract, and the
Contractor may bring suit to collect these amounts without following the
disputes procedure contained herein.



17.
Drug-Free Workplace Certification



The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. The Contractor will give written
notice to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor in the State of Indiana has been
convicted of a criminal drug violation occurring in the Contractor's workplace.


--------------------------------------------------------------------------------



False certification or violation of this certification may result in sanctions
including, but not limited to, suspension of contract payments, termination of
this Contract and/or debarment of contracting opportunities with the State for
up to three (3) years.


In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this contract is expressly subject to the terms, conditions,
and representations of the following certification:


This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.


The Contractor certifies and agrees that it will provide a drug-free workplace
by:


A.
Publishing and providing to all of its employees a statement notifying them that
the unlawful manufacture, distribution, dispensing, possession or use of a
controlled substance is prohibited in the Contractor's workplace, and specifying
the actions that will be taken against employees for violations of such
prohibition;



B.
Establishing a drug-free awareness program to inform its employees of (1) the
dangers of drug abuse in the workplace; (2) the Contractor's policy of
maintaining a drug-free workplace; (3) any available drug counseling,
rehabilitation, and employee assistance programs; and (4) the penalties that may
be imposed upon an employee for drug abuse violations occurring in the
workplace;



C.
Notifying all employees in the statement required by subparagraph (A) above that
as a condition of continued employment, the employee will (1) abide by the terms
of the statement; and (2) notify the Contractor of any criminal drug statute
conviction for a violation occurring in the workplace no later than five (5)
days after such conviction;



D.
Notifying in writing the State within ten (10) days after receiving notice from
an employee under subdivision (C)(2) above, or otherwise receiving actual notice
of such conviction;



E.
Within thirty (30) days after receiving notice under subdivision (C)(2) above of
a conviction, imposing the following sanctions or remedial measures on any
employee who is convicted of drug abuse violations occurring in the workplace:
(1) taking appropriate personnel action against the employee, up to and
including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and



F.
Making a good faith effort to maintain a drug-free workplace through the
implementation of subparagraphs (A) through (E) above.


--------------------------------------------------------------------------------



18.
Employment Option



If the State determines that it would be in the State's best interest to hire an
employee of the Contractor, the Contractor will release the selected employee
from any non-compete agreements that may be in effect solely for the purpose of
employment with the State and any non-compete will otherwise remain in effect.
This release will be at no cost to the State or the employee.


19.
Force Majeure



In the event that either party is unable to perform any of its obligations under
this Contract or to enjoy any of its benefits because of natural disaster or
decrees of governmental bodies not the fault of the affected party (hereinafter
referred to as a "Force Majeure Event"), the party who has been so affected
shall immediately give notice to the other party and shall do everything
possible to resume performance. Upon receipt of such notice, all obligations
under this Contract shall be immediately suspended. If the period of
nonperformance exceeds thirty (30) days from the receipt of notice of the Force
Majeure Event, the party whose ability to perform has not been so affected may,
by giving written notice, terminate this Contract.


20.
Funding Cancellation



When the Director of the State Budget Agency makes a written determination that
funds are not appropriated or otherwise available to support continuation of
performance of this Contract, this Contract shall be canceled. A determination
by the Budget Director that funds are not appropriated or otherwise available to
support continuation of performance shall be final and conclusive.


21.
Governing Laws



This Contract shall be construed in accordance with and governed by the laws of
the State of Indiana and suit, if any, must be brought in the State of Indiana.


22.
Indemnification



Contractor agrees to indemnify, defend, and hold harmless the State of Indiana
and its agents and employees from all claims and suits including court costs,
attorney's fees, and other expenses caused by any act or omission of the
Contractor and/or its subcontractors, if any, in the performance of this
contract. The State shall not provide such indemnification to the Contractor.


23.
Independent Contractor



Both parties hereto, in the performance of this Contract, shall act in an
individual capacity and not as agents, employees, partners, joint venturers or
associates of one another. The employees or agents of one party shall not be
deemed or construed to be the employees or agents of the other party for any
purposes whatsoever. Neither party will assume liability for any injury
(including death) to any persons, or damage to any property arising out of the
acts or omissions of the agents, employees or subcontractors of the other party.


The Contractor shall be responsible for providing all necessary unemployment and
workers' compensation insurance for the Contractor's employees.


--------------------------------------------------------------------------------



24.
Information Technology Enterprise Architecture Requirements



If Contractor provides any information technology related products or services
to the State, Contractor shall comply with all Indiana Office of Technology
(IOT) standards, policies, and guidelines, which are online at
http://iot.in.gov/architecture/. Contractor specifically agrees that all
hardware, software, and services provided to or purchased by the State shall be
compatible with the principles and goals contained in the electronic and
information technology accessibility standards adopted under Section 508 of the
Federal Rehabilitation Act of 1973 (29 U.S.C. 794d) and IC 4-13.1-3. Any
deviation from these architecture requirements must be approved in writing by
IOT in advance. The State may terminate this contract for default if Contractor
fails to cure a breach of this provision within a reasonable time


25.
Insurance



A.
The Contractor shall secure and keep in force during the term of this Contract,
the following insurance coverage, covering the Contractor for any and all claims
of any nature which may in any manner arise out of or result from this Contract:




 
1.
Commercial general liability, including contractual coverage, and products or
completed operations coverage (if applicable), with minimum liability limits of
$5,000,000 per occurrence unless additional coverage is required by the State.




 
2.
Automobile liability with minimum liability limits of $700,000 per person and
$5,000,000 per occurrence.




 
3.
The Contractor shall provide proof of such insurance coverage by tendering to
the undersigned State representative, a certificate of insurance prior to the
commencement of this Contract and proof of Workers compensation coverage meeting
all statutory requirements of IC 22-3-2. In addition, an "all states
endorsement" covering claims occurring outside the State if any of the services
provided under this Contract involve work outside of Indiana.



B.
The Contractor's insurance coverage must meet the following additional
requirements:




 
1.
The insurer must have a certificate of authority issued by the Indiana
Department of Insurance.




 
2.
Any deductible or self-insured retention amount or other similar obligation
under the insurance policies shall be the sole obligation of the Contractor.




 
3.
The State will be defended, indemnified, and held harmless to the full extent of
any coverage actually secured by the Contractor in excess of the minimum
requirements set forth above. The duty to indemnify the State under this
contract shall not be limited by the insurance required in this Contract.




 
4.
The insurance required in this Contract, through a policy or endorsements, shall
include a provision that the policy and endorsements may not be canceled or
modified without thirty (30) days' prior written notice to the undersigned State
agency.


--------------------------------------------------------------------------------



Failure to provide insurance as required in this Contract may be deemed a
material breach of contract entitling the State to immediately terminate this
Contract. The Contractor shall furnish a certificate of insurance and all
endorsements to the undersigned State agency prior to the commencement of this
Contract.


26.
Key Person(s)



A.
If both parties have designated that certain individual(s) are essential to the
services offered, the parties agree that should such individual(s) leave their
employment during the term of this Contract for whatever reason, the State shall
have the right to terminate this Contract upon thirty (30) days prior written
notice.



B.
In the event that the Contractor is an individual, that individual shall be
considered a key person and, as such, essential to this Contract. Substitution
of another for the Contractor shall not be permitted without express written
consent of the State.



C.
Nothing in sections A and B, above shall be construed to prevent the Contractor
from using the services of others to perform tasks ancillary to those tasks
which directly require the expertise of the key person. Examples of such
ancillary tasks include secretarial, clerical, and common labor duties. The
Contractor shall, at all times, remain responsible for the performance of all
necessary tasks, whether performed by a key person or others.



Key person to this Contract is
None.______________________________________________


27.
Licensing Standards



The parties agree that Contractor and its employees and subcontractors shall
comply with all applicable licensing standards, certification standards,
accrediting standards and any other laws, rules or regulations governing
services to be provided by the Contractor pursuant to this Contract. The State
shall not be required to reimburse Contractor for any services performed when
Contractor or its employees or subcontractors are not in compliance with such
applicable standards, laws, rules or regulations. If licensure, certification or
accreditation expires or is revoked, or if disciplinary action is taken against
the applicable licensure or accreditation, Contractor shall notify State
immediately and the State, at its option, may immediately terminate this
Contract.


28.
Merger and Modification



This contract constitutes the entire agreement between the parties. No
understandings, agreements, or representations, oral or written, not specified
within this contract will be valid provisions of this contract. This contract
may not be modified, supplemented, or amended, in any manner, except by written
agreement signed by all necessary parties.


29.
Minority and Women Business Enterprise Compliance



The Contractor agrees to comply fully with the provisions of 25 IAC 5 and any
participation plan that may have been submitted to the State.


--------------------------------------------------------------------------------



The following MBE's and WBE's listed on the Minority and Women's Business
Enterprises Division directory of certified firms will be participating in this
Contract. During the course of the Contract, any change to the listed firms
found in this section must be submitted to, and approved by, IDOA in writing. A
formal amendment process is not required, but formal written approval from IDOA
is required for changes in subcontractor participation.


MBE/WBE
PHONE
COMPANY NAME
SCOPE OF PRODUCTS/ SERVICES
UTILIZATION DATE
AMOUNT
           
SEE
ATTACHED
EXHIBIT 1
 
 
 
                       



30.
Nondiscrimination



Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, Contractor and its
subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract. The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
The Contractor's execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.


The Contractor understands that the State is a recipient of federal funds.
Pursuant to that understanding, the Contractor and its subcontractor, if any,
agree that if the Contractor employs fifty (50) or more employees and does at
least $50,000.00 worth of business with the State and is not exempt, the
Contractor will comply with the affirmative action reporting requirements of 41
CFR 60-1.7. The Contractor shall comply with Section 202 of Executive Order
11246, as amended, 41 CFR 60-250, and 41 CFR 60-741, as amended, which are
incorporated herein by specific reference. Breach of this covenant may be
regarded as a material breach of this Contract.


31.
Notice to Parties



Whenever any notice, statement or other communication is required under this
Contract, it shall be sent to the following addresses, unless otherwise
specifically advised.


A.
Notices to the State shall be sent to:



Mark Fritz
Managed Care Manager
Office of Medicaid Policy and Planning
402 W. Washington Street, W374
Indianapolis, IN 46204


--------------------------------------------------------------------------------



B.
Notices to the Contractor shall be sent to:



Rita Johnson-Mills
Managed Health Services
1099 N. Meridian Street, #400
Indianapolis, IN 46204


32.
Order of Precedence



Any inconsistency or ambiguity in this Contract shall be resolved by giving
precedence in the following order: (1) This Contract, (2) attachments to this
Contract prepared by the State, (3) RFS# 6-68, (4) Contractor's response to RFS#
6-68. All attachments and all documents referred to in this paragraph are hereby
incorporated fully by reference.


33.
Ownership of Documents and Materials



All documents, records, programs, data, film, tape, articles, memoranda, and
other materials not developed or licensed by the Contractor prior to execution
of this Contract, but specifically developed under this Contract shall be
considered "work for hire" and the Contractor transfers any ownership claim to
the State of Indiana and all such materials will be the property of the State of
Indiana. Use of these materials, other than related to contract performance by
the Contractor, without the prior written consent of the State, which consent
shall not be unreasonably withheld or delayed, is prohibited, except that State
agrees that Contractor shall be permitted to utilize such materials to comply
with Contractor's own reporting obligations or to otherwise comply with
applicable law without seeking prior consent from the State. During the
performance of this Contract, the Contractor shall be responsible for any loss
of or damage to these materials developed for or supplied by the State and used
to develop or assist in the services provided herein while the materials are in
the possession of the Contractor. Any loss or damage thereto shall be restored
at the Contractor's expense. Full, immediate, and unrestricted access to the
work product of the Contractor during the term of this Contract shall be
available to the State.


34.
Payments



All payments shall be made in arrears in conformance with State fiscal policies
and procedures and, as required by IC 4-13-2-14.8, by electronic funds transfer
to the financial institution designated by the Contractor in writing unless a
specific waiver has been obtained from the Auditor of State. No payments will be
made in advance of receipt of the goods or services that are the subject of this
Contract except as permitted by IC 4-13-2-20.


35.
Penalties/Interest/Attorney's Fees



The State will in good faith perform its required obligations hereunder and does
not agree to pay any penalties, liquidated damages, interest, or attorney's
fees, except as required by Indiana law, in part, IC 5-17-5, IC 34-54-8, and IC
34-13-1.


Notwithstanding the provisions contained in IC 5-17-5, the Parties stipulate and
agree that any liability resulting from the State of Indiana's failure to make
prompt payment shall be based solely on the amount of funding originating from
the State of Indiana and shall not be based on funding from federal or other
sources.


--------------------------------------------------------------------------------



36.
Progress Reports



The Contractor shall submit progress reports to the State upon request. The
report shall be oral, unless the State, upon receipt of the oral report, should
deem it necessary to have it in written form. The progress reports shall serve
the purpose of assuring the State that work is progressing in line with the
schedule, and that completion can be reasonably assured on the scheduled date.


37.
Reserved



38.
Security and Privacy of Health Information



The Contractor agrees to comply with all requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), Privacy Regulations that
took effect April 14, 2003, and Security Regulations that took effect on April
20, 2005, in all activities related to the contract, to maintain compliance
throughout the life of the contract, to operate any systems used to fulfill the
requirements of this contract in full compliance with HIPAA and to take no
action which adversely affects the State's HIPAA compliance.


The parties acknowledge that the Department of Health and Human Services (DHHS)
has issued the Final Rules, as amended from time to time on the Standards for
Privacy of Individually Identifiable Health Information and on the Standards for
Security of Individually Identifiable Health Information, as required by the
Administrative Simplification Section of HIPAA. The parties acknowledge that the
Office is Covered Entity within the meaning of HIPAA. To the extent required by
the provisions of HIPAA and regulations promulgated thereunder, the Contractor
assures that it will appropriately safeguard Protected Health Information (PHI),
as defined by the regulations, which is made available to or obtained by the
Contractor in the course of its work under the contract. The Contractor agrees
to comply with all applicable requirements of law relating to PHI with respect
to any task or other activity it performs for the Office including, as required
by the final Privacy and Security regulations:


A.
Contractor may use and disclose PHI for the following purposes: (a) to perform
the services described in this Contract; (b) the proper management and
administration of Contractor; (c) to carry out the legal responsibilities of
Contractor; (d) as required by law; or (e) to report violations of law to
appropriate Federal and State authorities, consistent with 42 CFR §
164.502(j)(l). If Contractor discloses PHI for a purpose related to (b) or (c)
in the foregoing sentence, Contractor shall obtain reasonable assurances from
the person to whom the information is disclosed that it will remain confidential
and used or further disclosed only as required by law or for the purpose for
which it was disclosed to the person, and require the person to notify
Contractor of any instances of which it is aware in which the confidentiality of
the information has been breached.



B.
Implementing administrative, physical and technical safeguards that reasonably
and appropriately protect the confidentiality, integrity and availability of the
electronic PHI that the Contractor creates, receives, maintains, or transmits on
behalf of OMPP;


--------------------------------------------------------------------------------



C.
Implementing a disaster recovery plan, as appropriate, which includes mechanisms
to recover data and/or alternative data storage sites, as determined by OMPP to
be necessary to uphold integral business functions in the event of an unforeseen
disaster;



D.
Not using or further disclosing PHI other than as permitted or required by this
Contract or by applicable law;



E.
Using appropriate safeguards to prevent use or disclosure of PHI other than as
provided by this Contract or by applicable law;



F.
Reporting to OMPP any security and/or privacy incident of which the Contractor
becomes aware;



G.
Mitigating, to the extent practicable, any harmful effect that is known to the
Contractor and reporting to the Office any use or disclosure by the Contractor,
its agent, employees, subcontractors or third parties, of PHI obtained under
this Contract in a manner not provided for by this Contract or by applicable law
of which the Contractor becomes aware;



H.
Ensuring that any subcontractors or agents to whom the Contractor provides PHI
received from, or created or received by the Contractor, subcontractors or
agents on behalf of the Office agree to the same restrictions, conditions and
obligations applicable to such party regarding PHI and agrees to implement
reasonable and appropriate safeguards to protect it;



I.
Making the Contractor's internal practices, books and records related to the use
or disclosure of PHI received from, or created or received by the Contractor on
behalf of the Office available to the Office at its request or to the Secretary
of the United States Department of Health and Human Services for purposes of
determining the Office's compliance with applicable law. The Contractor shall
immediately notify the Office upon receipt by the Contractor of any such request
from the Secretary of DHHS, and shall provide the Office with copies of any
materials made available in response to such a request;



J.
In accordance with procedures established by the Office, making available the
information required to provide an accounting of disclosures pursuant to
applicable law, if the duties of the Contractor include disclosures that must be
accounted for;



K.
Making available PHI for amendment and incorporating any amendments to PHI in
accordance with 45 CFR 164.526, if the Contractor maintains PHI subject to
amendment;



L.
In accordance with procedures established by the Office, making PHI available to
individuals entitled to access and requesting access in compliance with 45 CFR
164.524 and the duties of the Contractor;



M.
Authorizing termination of the Contract if OMPP determines that the Contractor
has violated a material provision; and



N.
At the termination of the Contract, if feasible, return or destroy all PHI
received or created under the Contract. If OMPP determines return or destruction
is not feasible, the protections in this agreement shall continue to be extended
to any PHI maintained by the Contractor for as long as it is maintained.


--------------------------------------------------------------------------------



38.5
Electronic Transaction Standards Compliance



In order to fulfill the terms of this Contract, Contractor will utilize and
interface with the State's electronic systems and will use them to perform
certain electronic transactions that contain health information, and which are
subject to the final rules for the Standards for Electronic Transactions, dated
August 17, 2000, under the Administrative Simplification Section of HIPAA (the
"Transaction Standards").


The Contractor shall comply with the Transaction Standards, as may be amended
from time to time, and shall provide documentation of its compliance with them,
including a summary of project plans for remediation, status reports of
remediation efforts, summary of text results, copies of certifications, if any,
and the Contractor's statement affirming completion of all requirements. Such
compliance shall be maintained at no additional cost to the State.


Contractor will indemnify and hold the State harmless from any loss, damage,
costs, expense, judgment, sanction or liability, including, but not limited to,
attorneys' fees and costs, that the State incurs or is subject to as a result of
Contractor's breach of this Paragraph.


39.
Severability



The invalidity of any section, subsection, clause or provision of this Contract
shall not affect the validity of the remaining sections, subsections, clauses or
provisions of this Contract.


40.
Substantial Performance



This Contract shall be deemed to be substantially performed only when fully
performed according to its terms and conditions and any modification thereof.


41.
Taxes



The State of Indiana is exempt from state, federal, and local taxes. The State
will not be responsible for any taxes levied on the Contractor as a result of
this Contract.


42.
Termination for Convenience



This Contract may be terminated, in whole or in part, by the State whenever, for
any reason, the State determines that such termination is in the best interest
of the State. Termination of services shall be effected by delivery to the
Contractor of a Termination Notice at least thirty (30) days prior to the
termination effective date, specifying the extent to which performance of
services under such termination becomes effective. The Contractor shall be
compensated for services properly rendered prior to the effective date of
termination. The State will not be liable for services performed after the
effective date of termination. The Contractor shall be compensated for services
herein provided but in no case shall total payment made to the Contractor exceed
the original contract price or shall any price increase be allowed on individual
line items if canceled only in part prior to the original termination date.


--------------------------------------------------------------------------------



43.
Termination for Default



A.
With the provision of thirty (30) days notice to the Contractor, the State may
terminate this Contract in whole or in part, if the Contractor fails to:




 
1.
Correct or cure any breach of this Contract;




 
2.
Deliver the supplies or perform the services within the time specified in this
Contract or any extension;




 
3.
Make progress so as to endanger performance of this Contract; or




 
4.
Perform any of the other provisions of this Contract.



B.
If the State terminates this Contract in whole or in part, in accordance with
Section 43(A), it may acquire, under the terms and in the manner the State
considers appropriate, supplies or services similar to those terminated, and the
Contractor will be liable to the State for any excess costs for those supplies
or services. However, the Contractor shall continue the work not terminated.



C.
The State shall pay the contract price for completed supplies delivered and
services accepted. The Contractor and the State shall agree on the amount of
payment for manufacturing materials delivered and accepted and for the
protection and preservation of the property. Failure to agree will be a dispute
under the Disputes clause. The State may withhold from these amounts any sum the
State determines to be necessary to protect the State against loss because of
outstanding liens or claims of former lien holders.



D.
The rights and remedies of the State in this clause are in addition to any other
rights and remedies provided by law or equity or under this Contract.



44.
Reserved



45.
Waiver of Rights



No right conferred on either party under this Contract shall be deemed waived,
and no breach of this Contract excused, unless such waiver is in writing and
signed by the party claimed to have waived such right.


46.
Work Standards



The Contractor shall execute its responsibilities by following and applying at
all times the highest professional and technical guidelines and standards. If
the State becomes dissatisfied with the work product of or the working
relationship with those individuals assigned to work on this Contract, the State
may request in writing the replacement of any or all such individuals, and
Contractor shall grant such request.


--------------------------------------------------------------------------------



47.
Assurance of Compliance with Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973 and the Age Discrimination Act of 1975, the Americans
with Disabilities Act of 1990 and Title IX of the Education Amendments of 1972



The Contractor agrees that it, and all of its subcontractors, including
providers, will comply with the following:


A.
Title VI of the Civil Rights Act of 1964 (Pub. L. 88-352), as amended, and all
requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 80), to the end that, in accordance with
Title VI of that Act and the Regulation, no person in the United States shall on
the ground of race, color, or national origin, be excluded from participation
in, be denied the benefits of, or be otherwise subjected to discrimination under
any program or activity for which the Contractor receives Federal financial
assistance under this Contract.



B.
Section 504 of the Rehabilitation Act of 1973 (Pub. L. 93-112), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 84), to the end that, in accordance with
Section 504 of that Act and the Regulation, no otherwise qualified handicapped
individual in the United States shall, solely by reason of his/her handicap, be
excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity for which the Contractor receives
Federal financial assistance under this Contract.



C.
The Age Discrimination Act of 1975 (Pub. L. 94-135), as amended, and all
requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 91), to the end that, in accordance with
the Act and the Regulation, no person in the United States shall, on the basis
of age, be denied the benefits of, be excluded from participation in, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.



D.
The Americans with Disabilities Act of 1990 (Pub. L. 101-336), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Justice (28 CFR 35.101 et seq.), to the end that in accordance with the Act and
Regulation, no person in the United States with a disability shall, on the basis
of the disability, be excluded from participation in, be denied the benefits of,
or otherwise be subjected to discrimination under any program or activity for
which the Contractor receives Federal financial assistance under this Contract.



E.
Title IX of the Education Amendments of 1972, as amended (20 U.S.C. §§ 1681,
1683, and 1685-1686), and all requirements imposed by or pursuant to regulation,
to the end that, in accordance with the Amendments, no person in the United
States shall, on the basis of sex, be excluded from participation in, be denied
the benefits of, or otherwise be subjected to discrimination under any program
or activity for which the Contractor receives Federal financial assistance under
this Contract.



The Contractor agrees that compliance with this assurance constitutes a
condition of continued receipt of Federal financial assistance, and that it is
binding upon the Contractor, its successors, transferees and assignees for the
period during which such assistance is provided. The Contractor further
recognizes that the United States shall have the right to seek judicial
enforcement of this assurance.


--------------------------------------------------------------------------------



48.
Conveyance of Documents and Continuation of Existing Activity



Should the Contract for whatever reason, (i.e. completion of a contract with no
renewal, or termination of service by either party), be discontinued and the
activities as provided for in the Contract for services cease, the Contractor
and any subcontractors employed by the terminating Contractor in the performance
of the duties of the Contract shall promptly convey to the State of Indiana,
copies of all vendor working papers, data collection forms, reports, charts,
programs, cost records and all other material related to work performed on this
Contract. The Contractor and the Office shall convene immediately upon
notification of termination or non-renewal of the Contract to determine what
work shall be suspended, what work shall be completed, and the time frame for
completion and conveyance. The Office will then provide the Contractor with a
written schedule of the completion and conveyance activities associated with
termination. Documents/materials associated with suspended activities shall be
conveyed by the Contractor to the State of Indiana upon five (5) days notice
from the State of Indiana or such other time as the parties shall mutually
agree. Upon completion of those remaining activities noted on the written
schedule, the Contractor shall also convey all documents and materials to the
State of Indiana upon five (5) business days' notice from the State of Indiana.


49.
Environmental Standards



If the contract amount set forth in this Contract is in excess of $ 100,000, the
Contractor shall comply with all applicable standards, orders, or requirements
issued under section 306 of the Clean Air Act (42 U.S.C. § 7606), section 508 of
the Clean Water Act (33 U.S.C. § 1368), Executive Order 11738, and Environmental
Protection Agency regulations (40 C.F.R. Part 32), which prohibit the use under
non-exempt Federal contracts of facilities included on the EPA List of Violating
Facilities. The Contractor shall report any violations of this paragraph to the
State of Indiana and to the United States Environmental Protection Agency
Assistant Administrator for Enforcement.


50.
Lobbying Activities



Pursuant to 31 U.S.C. § 1352, and any regulations promulgated thereunder, the
Contractor hereby assures and certifies that no federally appropriated funds
have been paid, or will be paid, by or on behalf of the Contractor, to any
person for influencing or attempting to influence an officer or employee of any
agency, a member of Congress, an officer or employee of Congress, or an employee
of a member of Congress, in connection with the awarding of any federal
contract, the making of any federal grant, the making of any federal loan, the
entering into of any cooperative contract, and the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan or
cooperative contract. If any funds other than federally appropriated funds have
been paid or will be paid to any person for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with this Contract, the Contractor shall complete and submit Standard Form-LLL,
"Disclosure Form to Report Lobbying", in accordance with its instructions.


The rest of this page is left blank intentionally


--------------------------------------------------------------------------------



SIGNATURE PAGE


99-07-MT-0053


Non-Collusion and Acceptance


The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the properly authorized representative, agent,
member or officer of the Contractor, that he/she has not, nor has any other
member, employee, representative, agent or officer of the Contractor, directly
or indirectly, to the best of the undersigned's knowledge, entered into or
offered to enter into any combination, collusion or agreement to receive or pay,
and that he/she has not received or paid, any sum of money or other
consideration for the execution of this Contract other than that which appears
upon the face of this Contract.


In Witness Whereof, Contractor and the State have, through their duly authorized
representatives, entered into this Contract. The parties, having read and
understand the foregoing terms of this Contract, do by their respective
signatures dated below hereby agree to the terms thereof.


Contractor: Coordinated Care Corporation Indiana, Inc.
     
By:
 /s/ Rita J. Mills  
Printed Name:
 Rita J. Mills  
Title:
 Regional VP & CEO  
Date:
 10/31/06        
Office of Medicaid Policy and Planning
     
By:
 /s/ Jeanne LaBrecque  
Jeanne Labrecque, Director
     
Date:
 11/2/2006        
Department of Administration
     
By:
 /s/ Dawina L. Patterson FOR  
Carrie Henderson, Commissioner
     
Date:
 12/8/06  




   
APPROVED as to Form and Legality:
State Budget Agency
 
Office of the Attorney General
     
By:
 /s/ Illegible  
By:
 /s/ Susan H. Gard FOR
Charles E. Schalliol, Director
 
Stephen Carter, Attorney General
     
Date:
 12/15/06  
Date:
 1/17/2007





--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
 
 
AGREEMENT #: 
99-07-MT-0053 
 
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



 
VENDOR INFORMATION: 
 
LEGAL NAME: 
COORDINATED CARE CORPORATION INDIANA, INC. 
   
MAILING ADDRESS: 
1099 N. MERIDIAN ST., 
 
SUITE 400 
 
INDIANAPOLIS, IN 46204-1041 
   
FSSA CONTRACT CONTACT: 
Cook, Mel E (317) 234-4200 
EMAIL ADDRESS: 
Melvin.Cook@dcs.IN.gov 
   
FID/SSN: 
39-1864073 
   
CHANGE NUMBER: 
ORIG 



 
STATUTORY INFORMATION: 
I.C. 12-15-30-1 
I.C. 12-17.6 



 
FINANCIAL SUMMARY:
SERVICE
   
AWARD
CLAIM PROG ID
CODE
PROGRAM
EFFECTIVE DATES
AMOUNT
49-07-MT-0053-01 
4005 
MEDICAID ASSIST 
01/01/2007-06/30/2007
ZERO-BASED 
         
49-07-MT-0053-02 
4005 
MEDICAID ASSIST 
07/01/2007-06/30/2008
ZERO-BASED 
         
49-07-MT-0053-03 
4005 
MEDICAID ASSIST 
07/01/2008-06/30/2009
ZERO-BASED 
         
49-07-MT-0053-04 
4005 
MEDICAID ASSIST 
07/01/2009-06/30/2010
ZERO-BASED 
         
49-07-MT-0053-05 
4005 
MEDICAID ASSIST 
07/01/2010-12/31/2010
ZERO-BASED 
TOTAL DOLLAR AMOUNT: 
     
ZERO-BASED 


--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
[Graphic
 
AGREEMENT #: 
99-07-MT-0053 
Omitted]
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



 
CLAIM PROGRAM ID: 
49-07-MT-0053-01 
   
PROGRAM TOTAL: 
ZERO-BASED 
REGION: 
Statewide 
FUND DESCRIPTION: 
MEDICAID ASSISTANCE 
CFDA NUMBER: 
n/a 
ACCOUNT NUMBER: 
3530-185600 
FEDERAL YEAR: 
2007 
EFFECTIVE DATES: 
01/01/2007-06/30/2007 
STATE YEAR: 
2007 
ADVANCE DUE DAYS: 
0
ADMINISTRATIVE CAP: 
0.00 
ADVANCE PERCENT: 
0.0000% 
CLOSE OUT DATE: 
08/29/2007 
       
NMT PERCENT: 
0.0000% 
NMT DOLLARS: 
0.00 
MATCH PERCENT: 
0.0000% 
MATCH AMOUNT: 
0.00 
       
FEDERAL PERCENT: 
0.0000% 
STATE PERCENT: 
0.0000% 
PRIVATE PERCENT: 
0.0000% 
OTHER PERCENT: 
0.0000% 



 
SERVICE INFORMATION: 
4005 MANAGED CARE 
   
SERVICE EFF DATES: 
1/1/2007-6/30/2007 
   
COMPONENT DESCRIPTION 
COMPONENT DATES 
UNITS
RATE
.1 PROFESSIONAL SERVICES 
1/01/07-6/30/07 
ACTUAL COST
1.0000
SERVICE TOTAL: 
   
ZERO-BASED 





--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
[Graphic
 
AGREEMENT #: 
99-07-MT-0053 
Omitted]
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



 
CLAIM PROGRAM ID: 
49-07-MT-0053-02 
   
PROGRAM TOTAL: 
ZERO-BASED 
REGION: 
Statewide 
FUND DESCRIPTION: 
MEDICAID ASSISTANCE 
CFDA NUMBER: 
n/a 
ACCOUNT NUMBER: 
3530-185600 
FEDERAL YEAR: 
2007 
EFFECTIVE DATES: 
07/01/2007-06/30/2008 
STATE YEAR: 
2008 
ADVANCE DUE DAYS: 
0 
ADMINISTRATIVE CAP: 
0.00 
ADVANCE PERCENT: 
0.0000% 
CLOSE OUT DATE: 
08/29/2008 
       
NMT PERCENT: 
0.0000% 
NMT DOLLARS: 
0.00 
MATCH PERCENT: 
0.0000% 
MATCH AMOUNT: 
0.00 
       
FEDERAL PERCENT: 
0.0000% 
STATE PERCENT: 
0.0000% 
PRIVATE PERCENT: 
0.0000% 
OTHER PERCENT: 
0.0000% 



 
SERVICE INFORMATION: 
4005 MANAGED CARE 
   
SERVICE EFF DATES: 
7/1/2007-6/30/2008 
   
COMPONENT DESCRIPTION 
COMPONENT DATES 
UNITS
RATE
.1 PROFESSIONAL SERVICES 
7/01/07-6/30/08 
ACTUAL COST
1.0000
SERVICE TOTAL: 
   
ZERO-BASED


--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
[Graphic
 
AGREEMENT #: 
99-07-MT-0053 
Omitted]
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



CLAIM PROGRAM ID:
49-07-MT-0053-03 
   
PROGRAM TOTAL: 
ZERO-BASED 
REGION: 
Statewide 
FUND DESCRIPTION: 
MEDICAID ASSISTANCE 
CFDA NUMBER: 
n/a 
ACCOUNT NUMBER: 
3530-185600 
FEDERAL YEAR: 
2008 
EFFECTIVE DATES: 
07/01/2008-06/30/2009 
STATE YEAR: 
2009 
ADVANCE DUE DAYS: 
0 
ADMINISTRATIVE CAP: 
0.00 
ADVANCE PERCENT: 
0.0000% 
CLOSE OUT DATE: 
08/29/2009 
       
NMT PERCENT: 
0.0000% 
NMT DOLLARS: 
0.00 
MATCH PERCENT: 
0.0000% 
MATCH AMOUNT: 
0.00 
       
FEDERAL PERCENT: 
0.0000% 
STATE PERCENT: 
0.0000% 
PRIVATE PERCENT: 
0.0000% 
OTHER PERCENT: 
0.0000% 



 
SERVICE INFORMATION: 
4005 MANAGED CARE 
   
SERVICE EFF DATES: 
7/1/2008-6/30/2009 
   
COMPONENT DESCRIPTION 
COMPONENT DATES 
UNITS
RATE
.1 PROFESSIONAL SERVICES 
7/01/08-6/30/09
ACTUAL COST
1.0000
SERVICE TOTAL: 
   
ZERO-BASED 





--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
[Graphic
 
AGREEMENT #: 
99-07-MT-0053 
Omitted]
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



CLAIM PROGRAM ID: 
49-07-MT-0053-04 
   
PROGRAM TOTAL: 
ZERO-BASED 
REGION: 
Statewide 
FUND DESCRIPTION: 
MEDICAID ASSISTANCE 
CFDA NUMBER: 
n/a 
ACCOUNT NUMBER: 
3530-185600 
FEDERAL YEAR: 
2009 
EFFECTIVE DATES: 
07/01/2009-06/30/2010 
STATE YEAR: 
2010 
ADVANCE DUE DAYS: 
0 
ADMINISTRATIVE CAP: 
0.00 
ADVANCE PERCENT: 
0.0000% 
CLOSE OUT DATE: 
08/29/2010 
       
NMT PERCENT: 
0.0000% 
NMT DOLLARS: 
0.00 
MATCH PERCENT: 
0.0000% 
MATCH AMOUNT: 
0.00 
       
FEDERAL PERCENT: 
0.0000% 
STATE PERCENT: 
0.0000% 
PRIVATE PERCENT: 
0.0000% 
OTHER PERCENT: 
0.0000% 



 
SERVICE INFORMATION: 
4005 MANAGED CARE 
   
SERVICE EFF DATES: 
7/1/2009-6/30/2010 
   
COMPONENT DESCRIPTION 
COMPONENT DATES 
UNITS
RATE
.1 PROFESSIONAL SERVICES 
7/01/09-6/30/10 
ACTUAL COST
1.0000
SERVICE TOTAL: 
   
ZERO-BASED 


--------------------------------------------------------------------------------






 
ATTACHMENT DOCUMENT SUMMARY
ATTACHMENT: 
A 
[Graphic
 
AGREEMENT #: 
99-07-MT-0053 
Omitted]
 
AGREEMENT TERM: 
01/01/2007-12/31/2010 



CLAIM PROGRAM ID: 
49-07-MT-0053-05 
   
PROGRAM TOTAL: 
ZERO-BASED 
REGION: 
Statewide 
FUND DESCRIPTION: 
MEDICAID ASSISTANCE 
CFDA NUMBER: 
n/a 
ACCOUNT NUMBER: 
3530-185600 
FEDERAL YEAR: 
2010 
EFFECTIVE DATES: 
07/01/2010-12/31/2010 
STATE YEAR: 
2011 
ADVANCE DUE DAYS: 
0 
ADMINISTRATIVE CAP: 
0.00 
ADVANCE PERCENT: 
0.0000% 
CLOSE OUT DATE: 
03/01/2011 
       
NMT PERCENT: 
0.0000% 
NMT DOLLARS: 
0.00 
MATCH PERCENT: 
0.0000% 
MATCH AMOUNT: 
0.00 
       
FEDERAL PERCENT: 
0.0000% 
STATE PERCENT: 
0.0000% 
PRIVATE PERCENT: 
0.0000% 
OTHER PERCENT: 
0.0000% 



 
SERVICE INFORMATION: 
4005 MANAGED CARE 
   
SERVICE EFF DATES: 
7/1/2010-12/31/2010 
   
COMPONENT DESCRIPTION 
COMPONENT DATES 
UNITS
RATE
.1 PROFESSIONAL SERVICES 
7/01/10-12/31/10
ACTUAL COST
1.0000
SERVICE TOTAL: 
   
ZERO-BASED 





--------------------------------------------------------------------------------



Contract Attachment A


Capitation Rates
Effective rates as of January 1, 2007


Regions
Northwest
Northcentral
Northeast
Westcentral
Package A-B
       
Newborn 
$ 334.20 
$ 328.46 
$ 353.86 
$ 370.16 
Preschool 
68.11 
74.91 
75.40 
78.92 
Children 
77.13 
84.83 
85.39 
89.38 
Teenager 
112.83 
124.10 
124.92 
130.75 
Adult Male 
270.00 
249.42 
262.95 
296.61
Adult Female 
257.11 
237.51 
250.40 
282.46 
Maternity Delivery 
3,429.99 
3,421.86 
3,366.24 
3,302.18 
Package C
       
Newborn 
193.70 
193.70 
193.70 
193.70 
Preschool 
80.14 
87.15 
86.92 
90.51 
Children 
87.08 
94.69 
94.44 
98.34 
Teenager 
118.67 
129.04 
128.70 
134.01 
Maternity Delivery 
3,429.99 
3,421.86 
3,366.24 
3,302.18 



 
Regions
Central
Eastcentral
Southwest
Southeast
Package A-B
       
Newborn 
$ 341.58 
$ 377.13 
$ 379.10 
$ 386.76 
Preschool 
70.95 
81.22 
85.54 
81.42 
Children 
80.35 
91.98 
96.88 
92.21 
Teenager 
117.54 
134.55 
141.72 
134.88 
Adult Male 
244.00 
291.44 
319.16 
302.12 
Adult Female 
232.36 
277.53 
303.92 
287.70 
Maternity Delivery 
3,431.83 
3,431.51 
3,466.88 
3,481.37 
Package C
       
Newborn 
193.70 
193.70 
193.70 
193.70 
Preschool 
84.01 
92.35 
97.74 
93.63 
Children 
91.28 
100.34 
106.20 
101.73 
Teenager 
124.40 
136.74 
144.72 
138.64 
Maternity Delivery 
3,431.83 
3,431.51 
3,466.88 
3,481.37 



 
Statewide-MAU
 
Newborn 
$ 1,306.69 
Preschool 
627.56 
Children 
370.56 
Teenager 
342.84 
Adult Male 
451.08 
Adult Female 
567.64 
Maternity Delivery 
3,850.54 





--------------------------------------------------------------------------------



CONTRACT ATTACHMENT B


PAY FOR PERFORMANCE AND CONTRACT COMPLIANCE


Except as defined below or the context requires otherwise, all capitalized terms
shall have the meanings ascribed to them in the Contract.


A.
Pay for Performance Program



1. Program Establishment and Eligibility. The Office has established a pay for
performance program under which Contractor may receive additional compensation
if certain conditions are met. Participation in the pay for performance program
by Contractor is subject to Contractor's complete and timely satisfaction of its
obligations under the Contract, including but not limited to all data reporting
obligations. In furtherance of the foregoing and not by limitation, in the event
Contractor has been subject to any of the following corrective actions
(administered pursuant to the Contract) as a result of its failure to perform or
non-compliance under the Contract, Contractor shall lose eligibility for
participation in the program:


a. The Office has suspended, in whole or in part, capitation payments or
enrollment to the Contractor;


b. The Office has assigned, in whole or in part, the membership and
responsibilities of Contractor to another participating managed care plan
contractor;


c. The Office has assumed or appointed temporary management with respect to the
Contractor;


d. The Contract has been terminated; or


e. Pursuant to the Contract including without limitation this Attachment, the
Office has assessed liquidated damages against Contractor, in relation to its
performance under the Contract more than four times during the measurement year.


The Office may, at its option, reinstate Contractor's eligibility for
participation in the pay for performance program once Contractor has properly
cured all prior instances of non-compliance of its obligations under the
Contract, and the Office has satisfactory assurances of acceptable future
performance.


2. Bonus Potential. Contractor may be eligible to receive a bonus based on
performance in an amount not to exceed one-half of one percent (0.5%) of the
capitation revenue paid to Contractor during the measurement year.


--------------------------------------------------------------------------------



3. Priority Areas and Data Submission. The Office has identified the following
priority areas for performance improvement, and the items denoted by an asterisk
will be measured during calendar year 2007 for purposes of determining any
performance bonus:



 
a.
Appropriate emergency room utilization

 
b.
Frequency of Ongoing Prenatal Care*

 
c.
Well Child Visits*

 
d.
Blood lead screening*

 
e.
Behavioral health and physical health coordination.



Contractor shall submit information to the Office, in the format and detail
specified by the Office, with respect to each of these priority areas. It is the
Office's expectation that the Contractor's 2008 HEDIS report (where 2007 is the
measurement year) will include the information with respect to items (a) through
(c) above. The Office will identify to Contractor the reporting requirements as
respects items (d) and (e) above as part of its normal process for communicating
quality improvement program initiatives and reporting requirements.


4. Performance Measures. The performance measures for calendar year 2007 and the
amount of the bonus allocable to each measure are set out below:


PERFORMANCE MEASURE
ALLOCABLE BONUS
     
a.
Frequency of Ongoing Prenatal Care (>=81%)
one-third
b.
Well Child Visits (3-6 yrs)
one-third
c.
Blood lead screening
one-third



The performance measures applicable during subsequent years of the Contract will
be established annually by the Office and reflected in an amendment to the
Contract.


5. Performance Targets. The performance targets for calendar year 2007 are the
following:



 
a.
Frequency of Ongoing Prenatal Care (>=81%):



If Contractor's 2007 measurement year rate is at or above the base line of 50th
percentile and below the 75th percentile of NCQA Medicaid (2006), twenty percent
(20%) of allocable bonus.


If Contractor's 2007 measurement year rate is at or above the 75th percentile of
NCQA Medicaid (2006) and below the 90th percentile of NCQA Medicaid (2006),
seventy percent (70%) of allocable bonus.


If Contractor's 2007 measurement year rate is at or above the 90th percentile of
NCQA Medicaid (2006), one hundred percent (100%) of allocable bonus.


--------------------------------------------------------------------------------




 
b.
Well Child Visits (3-6 yrs):



If Contractor's 2007 measurement year rate is at or above the base line of 50th
percentile and below the 75th percentile of NCQA Medicaid (2006), twenty percent
(20%) of allocable bonus.


If Contractor's 2007 measurement year rate is at or above the 75th percentile of
NCQA Medicaid (2006) and below the 90th percentile of NCQA Medicaid (2006),
seventy percent (70%) of allocable bonus.


If Contractor's 2007 measurement year rate is at or above the 90th percentile of
NCQA Medicaid (2006), one hundred percent (100%) of allocable bonus.



 
c.
Blood Lead Screening:



If Contractor's 2007 measurement year rate is at or above 30% and below 35%,
eighty-five percent (85%) of allocable bonus.


If Contractor's 2007 measurement year rate is at or above 35%, one hundred
percent (100%) of allocable bonus.


The performance targets and bonus opportunities applicable during subsequent
years of the Contract will be established annually by the Office and reflected
in an amendment to the Contract.


6. Timing of Bonus Payment. The Office will distribute a report identifying
Contractor's performance during calendar year 2007 and the amount of bonus
earned as respects each performance measure for such year by October 1, 2008.
Payment will be distributed to Contractor, subject to Section 7 below, by
October 31, 2008.


7. Conditions to Bonus Payment. The Office will not have any obligation to
distribute bonus payments to Contractor if the Office has made a determination
that Contractor is not eligible to participate in the pay for performance
program, as described in Section 1 above. In addition to the foregoing and not
by limitation, the Office will not have any obligation to distribute bonus
payments to Contractor unless Contractor has furnished to the Office an
acceptable plan for distributing fifty percent (50%) of the bonus to the
Contractor's health care providers and Contractor's Hoosier Healthwise members.
The plan for distribution of the bonus must specifically include a
performance-based incentive system for high volume PMPs. As used herein, high
volume PMPs are the top ten percent (10%) of the Contractor's PMPs based on
member enrollment. All plans for distributing payment to providers and members
must be consistent with state and federal law and approved by the Office prior
to payment being made hereunder.


--------------------------------------------------------------------------------



8. Disposition of Undistributed Bonus Funds. In the event the maximum amount of
the bonus available to all managed care plan contractors is not earned and
distributed based on the performance of Contractor and/or other managed care
plan contractors, the Office will retain the difference (hereinafter referred to
as the "undistributed bonus funds"). The Office will provide quality service
award payments to Contractor and other managed care plan contractors from the
undistributed bonus funds subject to the conditions set forth in Section 7
above. Any such quality service award payments will be based on performance in
other areas, including without limitation, those priority areas described in
Section 3 above for which performance targets were not established (e.g.,
appropriate emergency room utilization; behavioral health and physical health
coordination); number of provider and member complaints handled; overall HEDIS
scores; PMP access; timeliness of claim payment; and clinical initiatives. In
addition to the foregoing and not by limitation, the Office may distribute a
portion of the undistributed bonus funds to Contractor and other managed care
plan contractors, subject to the conditions set forth in Section 7 above, to
fund all or a portion of quality improvement initiatives deemed meritorious by
the Office. Contractor acknowledges that it does not have any right to quality
service award payments or funds for quality improvement initiatives, and that
the Office has full discretion to determine whether and the extent to which any
such distributions will be made.


9. Non-financial Incentives. In addition to the potential to earn bonuses based
on performance in the identified areas, the Office may establish other means to
incent performance improvement. The Office intends to distribute information on
key performance indicators to participating managed care plan contractors on a
regular basis, identifying Contractor's performance, and comparing that
performance to other participating managed care plan contractors, and standards
set by the Office and/or external benchmarks. The Office will recognize
contractors that attain superior performance and/or improvement by publicizing
their achievements. For example, The Office may post information concerning
exceptional performance on its website, where it will be available to both
stakeholders and members of the public. The Office may also revise its
auto-assignment methodology during the Contract period for new members who do
not select a participating managed care plan contractor. The new assignment
methodology would reward those contractors that demonstrate superior performance
and/or improvement on one or more performance measures.



 
B.
Contract Compliance



1. Scope. The ability of the Office to assess liquidated damages, as set forth
in this Attachment, is in addition to any other remedies set forth in the
Contract and the Scope of Work. In the event of any inconsistency between the
terms of this Attachment and the Contract and/or Scope of Work, the terms of
this Attachment shall control.


2. Performance and Reporting Requirements. The Contract and Scope of Work
specify the performance requirements of the Contractor. The MCO Reporting Manual
details the required formats, templates and submission instructions for the
reports required to be submitted pursuant to this Contract. The Office may
change the frequency of required reports, or may require additional reports, at
the Office's discretion.


--------------------------------------------------------------------------------



3. Liquidated Damages. In the event that the Contractor fails to meet
performance requirements or reporting standards set forth in this Contract or
the MCO Reporting Manual, it is agreed that damages shall be sustained by the
State, and the Contractor shall pay to the Office the liquidated damages as set
forth in this Attachment. It is further agreed that in the failure to meet
specified performance or reporting requirements subject to liquidated damages,
it is and will be extremely impractical and extremely difficult to ascertain and
determine the actual damages which the State will sustain in the event of, and
by reason of, such failure; and it is therefore agreed that the Contractor will
pay the Office for such failures as set forth below. No punitive intention is
inherent in the following liquidated damages provisions.


4. Priority Performance and Reporting Requirements. The Office has assigned high
priority to the following reports (collectively referred to herein as "Priority
Reports"):


No
Title
A.
Systems and Claims Reports
1.
Claims Processing Summary
2.
Adjudicated Claims Inventory Summary
3.
Claims Denial Reasons
4.
Shadow Claims/Encounter Data
   
B.
Member Services Reports
1.
Member Helpline Performance
2.
Member Grievances and Appeals
3.
Consumer Assessment of Healthcare Providers and Systems (CAHPS®) Summary
   
C.
Network Development and Access Reports
1.
Network Geographic Access Assessment
2.
Provider Directory
3.
24-Hour Availability Audit
   
D.
Provider Services Reports
1.
Provider Claims Disputes
2.
Provider Helpline Performance
   
E.
Quality Management and Improvement Reports
1.
Quality Management and Improvement Work Plan
2.
HEDIS® Data Submission Tool Report
   
F.
Utilization Reports
   
G.
Financial Reports
1.
Indiana Department of Insurance (IDOI) Filing
   
H.
Pharmacy Reports
   





--------------------------------------------------------------------------------



5. Non-compliance with Reporting Requirements. If Contractor fails to submit any
Priority Report in a timely, complete and accurate manner as required under the
Contract or MCO Reporting Manual, Contractor will pay liquidated damages of five
thousand dollars ($5,000.00) for each Priority Report that is not submitted in a
timely, complete and accurate manner. If Contractor fails to submit any other
required report (other than a Priority Report) in a timely, complete and
accurate manner, Contractor will pay liquidated damages as set forth in the
Scope of Work.


6. Non-compliance with Performance Requirements.


a. Network Access. If the Office determines that the Contractor has not met the
network access standards established in Scope of Work, the Office shall impose
sanctions on the Contractor and require submission of a Corrective Action Plan
to the Office within ten (10) business days following imposition of sanctions.
Determination of failure to meet network access standards shall be made
following a review of the Contractor's Network Geographic Access Assessment
Report. Upon the effective date of this Contract, the above-referenced report
shall be submitted on a monthly basis until such time as the Office directs
Contractor to submit the above-referenced report on a quarterly basis.
Contractor will pay liquidated damages as follows: (i) five thousand dollars
($5,000.00) for each reporting period (month or quarter, as the case may be)
that the Contractor fails to meet the Network Access Standards for Primary
Medical Practitioners (PMPs), and (ii) five thousand dollars ($5,000.00) for
each reporting period (month or quarter, as the case may be) that the Contractor
fails to meet the network access standards for Behavioral Health Providers.
Further, should Contractor be liable for liquidated damages for two consecutive
reporting periods as a result of failure to meet network access standards, the
Office shall immediately suspend auto-enrollment of Hoosier Healthwise members
with the Contractor, until such time as Contractor successfully demonstrates
compliance with the network access standards.


b. Marketing Violations. If the Office determines that Contractor has violated
the requirements of Contractor's obligations with respect to marketing and
marketing materials as set forth in Section 3.2 of the Scope of Work and 42 CFR
438.104, Contractor will pay liquidated damages of one thousand dollars
($1,000.00) for each instance that such determination of a violation is made.
For illustration purposes only, a violation will be determined to exist if
Contractor distributed, directly, or indirectly through any agent or independent
contractor, marketing materials that have not been approved by the Office or
that contain inaccurate, false or misleading information.


--------------------------------------------------------------------------------



c. Claims Payment. If Contractor fails to pay or deny at least ninety-eight
percent (98%) of electronically filed clean claims in a given month within 21
calendar days of receipt, and/or at least of ninety-eight percent (98%) clean
paper claims in a given month within thirty (30) calendar days of receipt, the
Office shall deem this to be an instance of unsatisfactory claims performance
and Contractor will pay liquidated damages of five thousand dollars ($5,000.00)
for each month that such determination is made. Should Contractor be liable for
liquidated damages under this provision for two consecutive months for
unsatisfactory claims performance, the Office shall immediately suspend
auto-enrollment of Hoosier Healthwise members with the Contractor, until such
time as Contractor successfully demonstrates that all past due clean claims have
been paid.


d. Complaints. As used herein, the term "Office Investigated Complaint" refers
to a written member or provider complaint to the Office (or to another State
agency or official and which is directed to the Office) where (i) Office staff
are assigned to investigate and address the issues raised by the complaint, and
(ii) the Office concludes that the complaint is valid even if the disposition of
the complaint is not resolved in favor of the complaining party. If Contractor
is subject to more than three (3) Office Investigated Complaints in any one
month, Contractor will pay liquidated damages of one thousand dollars
($1,000.00) for each such Office Investigated Complaint above three (3) per
month. For illustration purposes only, if Contractor is the subject of two
Office Investigated Complaints initiated by providers and two Office
Investigated Complaints initiated by members in a particular month, Contractor
will pay one thousand dollars ($1,000.00) as liquidated damages for that month.


e. Other Non-Performance. If Contractor fails to meet the other performance
standards set forth in the Contract or Scope of Work, Contractor will pay
liquidated damages as set forth in the Scope of Work.


--------------------------------------------------------------------------------



EXHIBIT 1
Coordinated Care


MHS Vendor List
(Response to Section 1, Question 1 and Section 5, Question 2)


(Note that none of these vendors will bear 5% or more of the risk of Hoosier
Healthwise revenues. However, they are important subcontractors for MHS)


LCP Tranportation Company(MBE)
4308 Guion Road, Suite D
Indianapolis, IN 46254
Approximate Spend: $4,320,000
8%
Scope of Work: Transportation services


HR Solutions(MBE)
16650 Lakeville Crossing
Westfield, IN 46074
Approximate Spend: 36,000
.07%
Scope of Work: Executive Searches, Temporary contract employees


Engaging Solutions(WBE)
3145 N. Meridian Suite 240
Indianapolis, IN 46208
Approximate Spend: $800,000
1.5%
Scope of Work: Member Retention, Behavioral health integration and program
integrity


Briljent(WBE)
7615 W. Jefferson Blvd.
Fort Wayne, IN 46804
Approximate Spend: $50,000
.09%
Scope of Work: Staff augmentation, assisting providers with certification


Bright Ideas in Broad Ripple, Inc(WBE)
7425 Westfield Blvd.
Indianapolis, IN 46260
.09%
Approximate Spend: $50,000
Scope of Work: promotional merchandise


--------------------------------------------------------------------------------



Universal Behaviroal Services(MBE)
3590 N. Meridian
Indianapolis, IN 46208
Approximate Spend: $7,000
.01%
.Scope of Work: Comprehensive assessments, diagnosis, treatment of major
psychiatric illnesses for persons with chronic and persistent mental illness or
acute episodes

